MEMORANDUM **
Robert Allen Cameron appeals from the 188-month sentence imposed following a conviction for two counts of being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cameron contends that the district court erred by ordering his federal sentence to run consecutively to his state sentence. In particular, he contends that the consecutive sentence violates the underlying principle of U.S.S.G. § 5G1.3. We reject this contention. We conclude that the district court adequately considered U.S.S.G. § 5G1.3(c), and 18 U.S.C. § 3553(a). See United States v. Dowd, 417 F.3d 1080, 1089 (9th Cir.2005); United States v. Fifield, 432 F.3d 1056, 1063-66 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.